DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowed.
Claims 1, 3-8, 10-15, and 17-21 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Reservoir Surveillance Program Optimization Using Rapid Nuclear Modeling Integrated with Formation Testing and Sampling”, Eltaher et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, the oil API gravity log for the well determined based on application of viscosity values of the viscosity log for the well and corresponding temperature values of the temperature log for the well to the relationship of oil API gravity to viscosity and temperature as expressed 

    PNG
    media_image1.png
    60
    192
    media_image1.png
    Greyscale
 as cited in independent claims 1, 8, and 15.

Instead, Eltaher et al. disclose in-situ oil property characterization and profiling while sampling with an advanced formation testing and sampling (FTS) tool to accurately provide oil properties, such as molecular weight, density, API gravity, GOR, composition, and SARA (saturate, aromatic, resin, and asphaltene), it can be seen that each component of SARA analysis has different H/C ratios, the C/O saturation interpretation model can be updated with a variable inputs for oil density and H/C ratio taken from the sample analysis results of different reservoirs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864